COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause Number:              01-14-00785-CR
Trial Court Cause
Number:                    1362139
Style:                     Omar Ibrahim v The State of Texas
                  *
Date motion filed :        March 9, 2015
Type of motion:            Motion for Extension of Time to File Appellant’s Brief
Party filing motion:       Appellant
Document to be filed:      Appellant’s Brief

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                            January 7, 2015
         Number of previous extensions granted:        1        Current Due Date: March 9, 2015
         Date Requested:                               May 9, 2015 (60 days from filing of motion)

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:
         Appellant has filed a motion requesting a 60-day extension of time to file appellant’s brief. Appellant’s
         brief was originally due on January 7, 2015 and one previous extension has been granted. It is this Court’s
         practice to grant no more than three 30-day extensions absent extraordinary circumstances. Accordingly,
         appellant’s motion for an extension of time to file appellant’s opening brief is granted in part. The Court
         grants appellant a 30-day extension and orders that appellant’s brief be filed on or before April 9, 2015.
Judge’s signature: /s/ Michael Massengale
                       Acting individually            Acting for the Court


Date: March 12, 2015